Citation Nr: 0948391	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  04-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to August 1973 
and August 1976 to August 1978 with intervening service in 
the U.S. Marine Corps Reserve and, it appears, service in the 
Army Reserve from November 1981 to November 1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In October 2004, the Veteran and a friend testified at a 
video conference hearing in front of the undersigned Veterans 
Law Judge.  The Veteran and a friend also testified at a 
formal RO hearing in October 2002.  The transcripts of these 
hearings have been reviewed and are associated with the 
claims file.

In December 2007, the Board took jurisdiction over the 
Veteran's appeal and reopened his claim of entitlement to 
service connection for a left knee disability before 
remanding the case to the RO via the Appeals Management 
Center (AMC) for further development and readjudication of 
the claim.  Hence, the issue in this appeal is entitlement to 
service connection for a left knee disability and not whether 
new and material evidence has been presented to reopen the 
Veteran's claim.  The requested action has been completed, 
and the case has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

The evidence of record does not show that a left knee 
disability was incurred in or aggravated by active military 
service.





CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Most recently, in April 2008 correspondence, the AMC advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of his claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
April 2008 VCAA notice letter also addressed the elements of 
degree of disability and effective date.  The Veteran's claim 
was then readjudicated in October 2009.    

The Board further notes that the Veteran was provided with a 
copy of the April 2002 rating decision, the December 2003 
statement of the case (SOC), the June 2005 Board remand and 
December 2007 Board decision and remand, and the September 
2004, July 2006, and October 2009 supplemental statements of 
the Case (SSOC), which cumulatively included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC obtained 
the Veteran's private and VA treatment records and associated 
the Veteran's service treatment records (STRs) with the 
claims file.  The AMC also scheduled the Veteran for a 
compensation and pension examination, but the Veteran failed 
to report to the examination.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases to a degree of ten percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that his current knee disability began 
in boot camp and is demonstrated by a service treatment 
record noting water on his knee.  After reviewing the 
evidence, the Board finds that the weight of the evidence 
preponderates against the Veteran, and his claim of 
entitlement to service connection for a left knee disability 
is denied for the following reasons.  

The Veteran's treatment providers have, in fact, diagnosed 
him with a left knee disability, namely osteoarthritis.  The 
Veteran also underwent a left knee arthroscopy and partial 
medial meniscectomy.  Thus, the Veteran is easily able to 
satisfy the first element required to substantiate a claim 
for service connection, a current disability.  However, the 
record is still void of any evidence providing a nexus or 
relationship between any in-service injury and the Veteran's 
current osteoarthritis.   

To be sure, the Board notes that the Veteran's service 
treatment records indicate that he told his military 
physician in January 1975 that his family physician diagnosed 
him with water on his knee.  At that time, the Veteran felt 
no pain or stiffness and did not experience any impairment to 
his ability to walk or run.  The Veteran also underwent 
several physicals during his active military service.  In an 
October 1973 report of medical history, the Veteran claimed 
that he never had a "trick" or locked knee.  Then, an 
August 1976 enlistment examination reveals that the Veteran's 
lower extremities were clinically normal and the Veteran 
again denied any history of a "trick" or locked knee.  The 
Veteran's July 1978 discharge examination report, November 
1981 reserve enlistment examination report, and November 1981 
screening physical examination report contain the same 
results.   

As for the nexus evidence requirement, the AMC scheduled the 
Veteran for a May 2009 compensation and pension examination 
at the Iowa City Medical Center Division at Omaha VA Medical 
Center.  Although the AMC provided the Veteran with more than 
two weeks notice, he failed to report to the examination.  
Furthermore, although the Veteran's private treatment 
providers have not proffered an opinion as to the etiology of 
the Veteran's left knee disability, their records seem to 
indicate that it began with a "popping" injury in 1999.  
Even though the Veteran testified that he took over the 
counter medication until he started taking prescription 
medication in 1987 and his friend testified at the video 
conference hearing that he has complained of knee problems 
since she met him around 1984, neither the Veteran nor his 
friend are competent to provide a medical nexus opinion.  
Additionally, the medical evidence of record does not 
demonstrate that the Veteran has experienced a continuity of 
symptomatology since his period of active military service 
regarding his left knee disability because the record does 
not contain post service treatment records prior to 1999.  
Therefore, the Board affords the Veteran's testimony and his 
friend's testimony little probative value.  Thus, there is no 
competent medical opinion of record that provides a nexus 
between the Veteran's current osteoarthritis and any left 
knee injury in service.

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his currently diagnosed osteoarthritis, the Board 
finds the preponderance of the evidence weighs against the 
Veteran's claim.  Therefore, service connection for a left 
knee disability is not warranted, and the Veteran's appeal is 
denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


